DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 contain eligible subject matter.  Even if claims 1 and 10 were interpreted as an abstract idea, there is evidence of a practical application, i.e. object identification. 

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 contains a clerical error.  Claim 9 claims “the plurality of image” (line 1), where the examiner believes the applicant intends to claim “the plurality of images”.  Appropriate correction is required, otherwise the claim would be rejected under 35 USC § 112.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No 20080285799 (Chiu et al).
Regarding claim 10, Chiu et al discloses a computer-implemented method (fig. 1, 2, 5), comprising: obtaining a plurality of images (fig. 5, item s10) containing at least one thin object to be detected, such as a motorcyclist (fig. 4b) or a pole (page 1, paragraph 6); extracting a plurality of edges from the plurality of images (fig. 5, item s20); determining respective depths of the plurality of edges (fig. 5, item 30); and identifying the at least one thin object in the plurality of images based on the respective depths of the plurality of edges, i.e. identifying that the thin object is an obstacle (fig. 4, items s40-s50), the at least one identified thin object being represented by at least one of the plurality of edges (fig. 5, items s20-s50).  
Regarding claim 12, Chiu et al discloses extracting the plurality of edges from the plurality of images comprises: generating a plurality of edge maps that correspond to the plurality of images and identify the plurality of edges, respectively (fig. 5, item s20, fig. 2, items 23-26); determining the respective depths of the plurality of edges comprises: generating, based on the plurality of edge maps, a plurality of depth maps that correspond to the plurality of edge maps and indicate the respective depths of the plurality of edge (fig. 2, item 31, 32, fig. 5, item s30- map of objects with corresponding object distances), respectively; and identifying the at least one thin object in the plurality of images comprises: identifying, based on the plurality of depth maps, the at least one .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No 4942618 (Sumi et al) in view Chiu et al and also vice versa.  The interpretation of both is provided below for the purposes of the interpretation of the rejection for claim 2, which follows.
Claim 1 is rejected for the same reasons as claim 10.  Thus, the arguments analogous to that presented above for claim 10 are equally applicable to claim 1.  Claim 1 distinguishes from claim 10 only in that it is an apparatus comprising: a processing unit; a memory coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the apparatus to perform acts of the method.  Chiu et al teaches further this feature, i.e. an apparatus (fig. 1), comprising: a processing unit (fig. 1, items 20-40); causing the apparatus to perform acts of the method (fig. 1).  Sumi et al discloses a processing unit with a memory coupled to the processing unit and storing instructions for execution by 
For the purposes of rejecting claim 2, Sumi et al discloses an apparatus (fig. 14) comprising: an processing unit (fig. 14, item 60), a memory coupled to the processing unit and storing instructions for execution by the processing unit, that which the program is stored on (col. 7, lines 59-60), causing the apparatus to perform a method including: identifying thin object in a plurality of images based on the depths of edges in images (fig. 4), wherein the object is a wire (fig. 4, item 5).  Sumi et al does not disclose expressly the method for identifying a thin object, comprises: obtaining a plurality of images containing at least one thin object to be detected; extracting a plurality of edges from the plurality of images; determining respective depths of the plurality of edges; and identifying the at least one thin object in the plurality of images based on the respective depths of the plurality of edges, the at least one identified thin object being represented by at least one of the plurality of edges.  Chiu et al discloses a computer-implemented method (fig. 1, 2, 5) for identifying a thin object, comprising: obtaining a plurality of images (fig. 5, item s10) containing at least one thin object to be detected (fig. 4b,  page 1, paragraph 6); extracting a plurality of edges from the plurality of images (fig. 5, item s20); determining respective depths of the plurality of edges (fig. 5, item 30); and identifying the at least one thin object in the plurality of images based on the respective depths of the plurality of edges, i.e. identifying that the thin object is an obstacle/ within a desired range (fig. 4, items s40-s50), the at least one identified thin object being represented by at least one of the plurality of edges (fig. 5, items s20-s50).  Sumi et al and Chiu et al are combinable because they are from the same field of endeavor, i.e. .

Claims 2 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No 4942618 (Sumi et al) in view of U.S. Patent Application Publication No. 20190151193 (Van Den Ende et al) and Chiu et al.
Regarding claim 11, Sumi et al discloses a method, comprising: identifying thin object in a plurality of images based on the depths of edges in images (fig. 4), wherein the object is a wire (fig. 4, item 5)
Sumi et al does not disclose expressly a wire has a cross-sectional area of the at least one thin object is less than a first threshold and a length of the at least one thin object is greater than a second threshold, and wherein the first threshold is 0.2 square centimeters and the second threshold is 5 centimeters, and that the process of identifying the thin object is of claim 10.
Chiu et al discloses identifying objects, including thin objects, in the method of claim 1 (see above rejection for claim 1).
Sumi et al and Chiu et al are combinable because they are from the same field of endeavor, i.e. 3D imaging.

The suggestion/motivation for doing so would have been to provide a more robust method by using a fast, accurate imaging.
Sumi et al (as modified by Chiu et al) does not disclose expressly a wire has a cross-sectional area of the at least one thin object is less than a first threshold and a length of the at least one thin object is greater than a second threshold, and wherein the first threshold is 0.2 square centimeters and the second threshold is 5 centimeters,
Van Den Ende et al discloses a wire has a cross-sectional area of the at least one thin object is less than a first threshold and a length of the at least one thin object is greater than a second threshold, and wherein the first threshold is 0.2 square centimeters (page 7, paragraph 115). Sumi et al (as modified by Chiu et al) contained a method which differed from the claimed method by the substitution of the absence of wire measurements with the wire measurements of the claim.  Van Den Ende et al discloses a finding that the wire measurements and their functions of a wire were known in the art.  One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable: a wire with the measurements of Van Den Ende et al.  
Therefore, it would have been obvious to combine the method of identifying wires Sumi et al with the 3D imaging of Chiu et al and the wire measurements of Van Den Ende et al to obtain the invention as specified in claim 11.
Regarding claim 2, Van Den Ende et al discloses a wire has a cross-sectional area of the at least one thin object is less than a first threshold and a length of the at least one thin object is greater than a second threshold, and wherein the first threshold is 0.2 square centimeters (page 7, paragraph 115).

Claims 1, 3, 4, 9 and 13 rejected under 35 U.S.C. 103(a) as being unpatentable over Chiu et al in view of U.S. Patent No. 8817020 (Liminov et al).
Regarding claim 13, Chiu et al discloses all of the claimed elements as set forth above and incorporated herein by reference.
Chiu et al does not disclose expressly extracting the plurality of edges from the plurality of images comprises: determining a likelihood that a pixel in the plurality of images belongs to the plurality of edges; and determining, at least based on the likelihood, whether the pixel belongs to the plurality of edges.  
Liminov et al discloses extracting the plurality of edges from the plurality of images comprises: determining a likelihood that a pixel in the plurality of images belongs to the plurality of edges (col. 5, lines 65-67); and   determining, at least based on the likelihood, whether the pixel belongs to the plurality of edges (col. 6, lines 6-7).  
Chiu et al and Liminov et al are combinable because they are from the same field of endeavor, i.e. edge extraction in depth image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a probabilisitic model to extract edges.

Therefore, it would have been obvious to combine the method of Chiu et al with probabilistic edge detection of Liminov et al to obtain the invention as specified in claim 13.
Claim 1 is rejected for the same reasons as claim 10.  Thus, the arguments analogous to that presented above for claim 10 are equally applicable to claim 1.  Claim 1 distinguishes from claim 10 only in that it is an apparatus comprising: a processing unit; a memory coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the apparatus to perform acts of the method.  Chiu et al teaches further this feature, i.e. an apparatus (fig. 1), comprising: a processing unit (fig. 1, items 20-40); causing the apparatus to perform acts of the method (fig. 1).  Liminov et al discloses a processing unit with a memory coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causes the apparatus to perform the acts of the method (col. 9, lines 33-40).
Claims 3 and 4 are rejected for the same reasons as claims 12 and 13, respectively.  Thus, the arguments analogous to that presented above for claims 12 and 13 are equally applicable to claims 3 and 4, respectively.  Claims 3 and 4 distinguish from claims 12 and 13 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Regarding claim 9, Chiu et al discloses the plurality of image are captured by a stereo camera including at least first and second cameras (fig. 1, item 10, page 1, .  

Claims 1, 5, 6, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chiu et al in view of U.S. Patent Application Publication No. 20160100152 (Park).
Regarding claim 14, Chiu et al discloses all of the claimed elements as set forth above and incorporated herein by reference.
Chiu et al does not disclose expressly the plurality of images include a first frame from a video captured by a camera and a second frame subsequent to the first frame, and the plurality of edge maps include a first edge map corresponding to the first frame and a second edge map corresponding to the second frame, generating the plurality of depth maps comprises: determining a first depth map corresponding to the first edge 
Park discloses the plurality of images include a first frame from a video captured by a camera and a second frame subsequent to the first frame, two or more image frames (page 19, paragraph 197), and the plurality of edge maps include a first edge map corresponding to the first frame and a second edge map corresponding to the second frame, the region boundary lines from each of the frames (page 19, paragraph 197), generating the plurality of depth maps comprises: determining a first depth map corresponding to the first edge map (page 19, paragraph 197); determining, at least based on the first and second edge maps, a movement of the camera corresponding to a change from the first frame to the second frame by finding the corresponding sections./ movement between the images for matching regions, found by the tracking section (page 19, paragraph 197); and generating, at least based on the first depth map and the movement of the camera, a second depth map corresponding to the second edge map by allocating the depth to the second frame (page 19, paragraph 197).  Park further discloses extracting edge maps, the boundary extraction (page 19, paragraph 197), determining the depths (page 19, paragraph 197) and Chiu et al discloses identifying the thin object, as explained above.
Chiu et al and Park are combinable because they are from the same field of endeavor, i.e. depth image processing.

The suggestion/motivation for doing so would have been to provide a faster, more efficient system by using already known data.
Therefore, it would have been obvious to combine the method of Chiu et al with the frames of Park to obtain the invention as specified in claim 14.
Regarding claim 15, Park et al discloses determining the movement of the camera comprises: performing first edge matching of the first edge map to the second edge map; and determining the movement of the camera based on a result of the first edge matching by  matching pixels from image to image including the boundaries (page 19, paragraph 197).  
Claim 1 is rejected for the same reasons as claim 10.  Thus, the arguments analogous to that presented above for claim 10 are equally applicable to claim 1.  Claim 1 distinguishes from claim 10 only in that it is an apparatus comprising: a processing unit; a memory coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the apparatus to perform acts of the method.  Chiu et al teaches further this feature, i.e. an apparatus (fig. 1), comprising: a processing unit (fig. 1, items 20-40); causing the apparatus to perform acts of the method (fig. 1).  Park discloses a processing unit with a memory coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causes the apparatus to perform the acts of the method (page 1, paragraph 2).
Claims 5 and 6 are rejected for the same reasons as claims 14 and 15, respectively.  Thus, the arguments analogous to that presented above for claims 14 and 15 are equally applicable to claims 5 and 6.  Claims 5 and 6 distinguish from claims 14 and 15 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 contains allowable subject matter regarding determining the movement of the camera further comprises: obtaining inertia measurement data associated with the camera; and determining the movement of the camera based on the first edge map, the second edge map and the inertia measurement data.  
Claim 8 contains allowable subject matter regarding generating the claimed second depth map comprises: generating, based on the claimed first depth map and the movement of the camera, an intermediate depth map corresponding to the second edge map; performing second edge matching of the second edge map to the first edge map based on the movement of the camera, the movement of the camera being determined from the first and second edge map as claimed; and generating the claimed second depth map based on the intermediate depth map and a result of the second edge matching.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/24/2021